186 F.2d 308
Chris PAPALIOLIOS and Charles A. Waters, Plaintiffs-Appellants,v.Harry M. DURNING, as Collector of Customs of the Port of New York, Defendant-Appellee.
No. 161.
Docket 21888.
United States Court of Appeals Second Circuit.
Argued January 10, 1951.
Decided January 24, 1951.

Appeal from an order of the District Court for the Southern District of New York in a suit for a declaratory judgment. Affirmed.
The plaintiffs sought a judgment declaring that the defendant could not lawfully deny clearance to a vessel to enforce the payment of fines administratively determined and imposed under § 20(a) of the Immigration Act of 1924, 8 U.S.C.A. § 167, provided there was outstanding a bond under which the vessel had previously been allowed to clear pending the determination of the fines.
The motion of the plaintiffs for a summary judgment was denied; that of the defendant was granted and the plaintiffs appealed.
Kirlin, Campbell, Hickox & Keating, New York City, Delbert M. Tibbetts, New York City, of counsel, for plaintiffs-appellants.
Irving H. Saypol, U. S. Atty., New York City, Henry L. Glenn, Asst. U. S. Atty., Louis Steinberg, District Counsel, Immigration and Naturalization Service, and Max Blau, Attorney, Immigration and Naturalization Service, all of New York City, of counsel, for defendant-appellee.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of the District Court, 90 F. Supp. 496.